Shulman, Judge.
This is an action for recovery of $21,000 based on a breach of fiduciary duty and fraud and misrepresentation. The $21,000 represents the difference between money received by Jenkins from Gulf States Mortgage Co. for realty sold and money received by Gulf States from the ultimate purchaser. A directed verdict in favor of Gulf States was appealed to this court and reversed in Jenkins v. Gulf States Mtg. Co., 138 Ga. App. 835 (227 SE2d 522). This appeal follows a new trial and subsequent jury verdict in favor of Jenkins.
1. Appellant asserts error in the court’s refusal to grant a directed verdict and judgment notwithstanding the verdict. On retrial there remained real issues of fact to be resolved by the jury. "Viewed in the light most favorable to Gulf States, the evidence supports but does not demand a verdict in its favor.” Jenkins v. Gulf States Mtg. Co., supra, p. 837.
Argued March 8, 1977
Decided April 22, 1977.
Kelly, Denney, Pease & Allison, John W. Denney, Willis & Carter, Grover C. Willis, for appellant.
Araguel & Sanders, Jerry D. Sanders, Charles C. Carter, for appellees.
2. We cannot say that there was not sufficient evidence to support a jury verdict.

Judgment affirmed.


Quillian, P. J., and Banke, J., concur.